Citation Nr: 0835928	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred with Knox Cardiology Associates, Inc., 
between March 30, 2006, and April 4, 2006.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from December 1962 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Columbus, Ohio, which denied a claim for reimbursement for 
unauthorized medical expenses incurred with Knox Cardiology 
Associates, Inc., between March 30, 2006, and April 4, 2006.  

It appears that there was some confusion over whether the 
veteran desired a hearing, and in August 2007, the RO sent 
the veteran a letter requesting clarification.  In a 
statement received that same month, the veteran stated that 
he wished to withdraw his request for a hearing.  See 
38 C.F.R. § 20.702(e) (2007).  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  Between March 30, 2006 and April 4, 2006, the veteran 
received emergency room and other medical services for a 
nonservice-connected disability with Knox Cardiology 
Associates, Inc., a non-VA medical health care provider, for 
which he incurred medical expenses.  

2.  The medical treatment provided between March 30, 2006 and 
April 4, 2006, was of such a nature that a reasonably prudent 
person would expect that delay in seeking immediate medical 
attention would be hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability at 
reimbursement for unauthorized medical expenses incurred with 
Knox Cardiology Associates, Inc., between March 30, 2006, and 
April 4, 2006, have been met.  38 U.S.C.A. §§ 1725, 1728, 
5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to reimbursement for 
unauthorized medical expenses incurred with Knox Cardiology 
Associates, Incorporated, (Knox Cardiology Associates) 
between March 30, 2006, and April 4, 2006.  He essentially 
asserts that his condition was more severe that the RO has 
acknowledged.  See veteran's notice of disagreement, received 
in March 2007; substantive appeal (VA Form 9), received in 
April 2007.  

Service connection is in effect for post-traumatic stress 
disorder, evaluated as 70 percent disabling, and hearing 
loss, evaluated as noncompensable (0 percent disabling).  

The veteran asserts that he attempted to obtain 
authorization, and was told that he would be called back, but 
that in fact he was not called back.  However, he does not 
argue, and the record does not show, that prior authorization 
was received from the VAMC to seek emergency services with 
Knox Cardiology Associates between March 30, 2006, and April 
4, 2006, nor was an application for authorization made to VA 
within 72 hours of these treatments.  
 
For these reasons, in the absence of prior authorization or 
deemed prior authorization for medical services, there is no 
factual or legal basis for payment or reimbursement by VA 
under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical 
services for a nonservice-connected disability at a non-VA 
facility between March 30, 2006, and April 4, 2006.  

Where pre-authorization has not been approved for medical 
services, under 38 C.F.R. § 17.120, VA may pay or reimburse 
the veteran for medical services for a nonservice-connected 
disability associated with and aggravating a service 
connected disability.  In this case, the medical services 
rendered to the veteran were not for the purpose of treating 
a nonservice-connected disability which was aggravating a 
service-connected disability.  Accordingly, the criteria for 
payment or reimbursement by VA for unauthorized medical 
expenses under 38 U.S.C.A. § 1728, and 38 § C.F.R. § 17.120, 
are not met.  

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725. 66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-1008 (2007).

Pursuant to 38 U.S.C.A. § 1725, VA may reimburse a veteran 
for the reasonable value of emergency treatment furnished the 
veteran in a non-Department facility if: (1) a veteran is an 
active VA health-care participant, that is, a participant in 
a health-care program under 38 U.S.C.A. § 1705(a) and the 
veteran received care under the program in the 24-month 
period preceding the furnishing of emergency treatment; (2) a 
veteran is personally and financially liable for emergency 
treatment furnished the veteran in a non-Department facility; 
(3) a veteran is no entitled to care or services under any 
other health-plan and has no other contractual or legal 
recourse against a third party; and (4) a veteran is not 
eligible for reimbursement for medical services under 38 
U.S.C.A. § 1728.  

For purposes of 38 U.S.C.A. § 1725, the term "emergency 
treatment" means medical services furnished, in the judgment 
of the Secretary, (1) when Department or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (2) when such 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health; and (3) until such time as the veteran can be 
transferred safely to a Department facility.  

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, 
payment or reimbursement by VA for emergency services may be 
made only if all conditions are met.  The pertinent 
conditions at issue here are: (1) The emergency services were 
provided in a hospital emergency department held out as 
providing emergency care to the public; (2) The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); and (3) A VA facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson.

Stated simply, the regulation provides authority for VA to 
pay or reimburse the veteran for emergency services for a 
nonservice-connected disability at a non-VA facility, only if 
all conditions under 38 C.F.R. § 17.1002 are met.  In other 
words, if any one condition is not met, VA can not by 
operation of law pay or reimburse the veteran for the 
emergency services.  

A medical emergency may be defined as a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action.  See Hennessey v. Brown, 7 Vet. App. 143, 
147 (1994).

In this case, the VAMC essentially denied the claim based on 
determination that a prudent layperson would not have 
reasonably viewed the visit as an "emergency," or thought 
that a delay in seeking immediate attention would have been 
hazardous to life or health.  

The claims file includes five "Health Insurance Claim 
Forms" (HICF's) dated in February 2007, which show that Knox 
Cardiology Associates billed the veteran for services and 
treatment related to diagnoses of atypical chest pain, 
hypertension, and palpitations.  

In the veteran's notice of disagreement, received in March 
2007, he stated the following: he attempted to obtain 
approval for emergency treatment prior to seeking the 
treatment at issue and he was told that someone would call 
him back.  However, his call was not returned, nor was a 
second call (that was made on the first day of the treatment 
in issue) returned.  His treatment included a heart workup 
with dye, and he was told that he has sustained a heart 
attack.  

The Board finds that the veteran's treatment was of such a 
nature that a reasonably prudent person would expect that 
delay in seeking immediate medical attention would be 
hazardous to life or health.  The HICF's show that the 
veteran was about 60 years old at the time of his treatment, 
and that he was diagnosed with atypical chest pain, 
hypertension, and palpitations.  The veteran's previously 
discussed assertions as to his symptoms and the treatment 
that he was provided must be considered credible.  They 
indicate that he had experienced chest pain for several days 
prior to seeking treatment, and that he was afforded a 
cardiovascular evaluation that included contrast dye testing.  
This suggests that significant symptomatology was present.  

Finally, the Board notes that the VAMC has not associated any 
treatment records from Knox Cardiology Associates with the 
claims file that would support the denial of this claim, and 
that the VAMC's decision is therefore unsupported by any 
medical evidence.  

Under the circumstances, it light of the lay statements of 
the veteran indicating he believed he was having a heart 
problem at the time of the treatment, and the importance of 
what the veteran's believes to be his situation at the time 
of such treatment, the Board finds that the evidence is at 
least in equipoise, and that the veteran reasonably 
determined that his symptoms presented such a hazard to life 
as to require immediate medical attention.  

In summary, the condition that emergency services must be 
rendered in a medical emergency of such a nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health has been met.  Accordingly, the Board finds that 
payment or reimbursement by VA is warranted for medical 
services for a nonservice-connected disability, incurred with 
Knox Cardiology Associates between March 30, 2006, and April 
4, 2006, under 38 U.S.C.A. §§ 1725 and 1728, and 38 C.F.R. §§ 
17.120, 17.1002. 38 U.S.C.A. § 5107(b).  

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist. Regulations implementing the VCAA have 
also been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Here, the veteran was afforded 
VCAA notice in March 2007.  In any event, given the favorable 
determination of the claim, there is no further duty to 
notify or to assist.  

In the future, in light of the high cost of private health 
care treatment (which impacts the ability of the VA to pay 
for veterans' services when we are asked to pay for such 
costs); the veteran is asked to make every additional effort 
to seek treatment at a VAMC, when possible.

ORDER

The appeal is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


